Citation Nr: 9920359	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for a disability 
manifested by memory loss, fatigue, and/or insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active duty from September 1982 to March 
1983 and April 1986 to January 1992, including from August 
1990 to April 1991 in Southwest Asia (apparently in support 
of Operation Desert Shield/Storm).  Prior and subsequent to 
the second period of active duty he was apparently in the 
military Reserves.  There are no verified periods of active 
or inactive duty for training during those times, and there 
have been no contentions that any of the disabilities at 
issue relate in any way to time in a Reserve Unit.  It has 
been indicated that there was no additional active duty, 
other than that verified above.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which denied 
service connection for a bilateral knee disability, a sinus 
disorder, a disability manifested by memory loss, fatigue, 
and/or insomnia, a low back disability, and duodenal ulcer 
disease.  Subsequently, he failed to report for a scheduled 
Travel Board hearing.  By a July 1997 rating decision, 
service connection was granted for low back strain and a 
duodenal ulcer.  Consequently, the issues of service 
connection for a low back disability and duodenal ulcer 
disease are moot.

In October 1997, the Board remanded the case to the RO for 
additional evidentiary development.  In a December 1998 
rating decision, the RO granted service connection for 
chondromalacia of the patellae, thereby rendering moot the 
issue of service connection for a bilateral knee disability.  
Accordingly, the remaining issues have been returned to the 
Board for appellant consideration.  The Board will enter a 
decision on the issue number 2 on the title page.  The issue 
of service connection for a sinus disorder is in need of 
additional development, and will be addressed in the Remand 
section of this Board decision.



FINDING OF FACT

Appellant's memory loss, fatigue, and/or insomnia have been 
medically attributed to a diagnosed psychiatric disorder and 
have not been shown, by competent evidence, to have had their 
onset during active service, or proximate thereto.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a disability 
manifested by memory loss, fatigue, and/or insomnia.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999); 38 C.F.R. 
§§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in essence, that he has a disability 
manifested by memory loss, fatigue, and/or insomnia that is 
related to his Persian Gulf war service.  However, appellant 
is not competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  It is 
additionally argued that the claim is well grounded.

In deciding the issue of service connection for a disability 
manifested by memory loss, fatigue, and/or insomnia, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.317 state, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

*                    *                    
*                    *                  *

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:...
(1)	Fatigue 
(6)	Neurologic signs or symptoms 
(7)	Neuropsychological signs or symptoms 
(9)	Sleep disturbances

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claim with respect to the 
issue of service connection for a disability manifested by 
memory loss, fatigue, and/or insomnia.  A well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) held 
that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out 
that "unlike civil actions, the Department of Veterans 
Affairs (previously the Veterans Administration) (VA) 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  See also 
Wade v. West, 11 Vet. App. 302 (1998), wherein the Court held 
that the claims in that case were not well grounded, since 
although service medical records were missing and there was 
evidence of present disability, the record did not contain 
medical evidence of a causal relationship between the current 
disability and service.

As the Board pointed out in its October 1997 remand, the 
evidentiary record does not currently include all of 
appellant's service/DUTRA medical records.  However, in 
response to the RO's February 1994 request for appellant's 
"service medical records", the National Personnel Records 
Center had responded in June 1994 that it had no records on 
file.  In June 1994, the RO sent a letter to the "1/278th 
ACR" unit commander (apparently National Guard Armored 
Cavalry), requesting any such records.  See DD 214 Form, 
which listed, in addition to that unit, a prior unit 
assignment with "Company B, 3/73rd Armor."  See also, an 
April 1986 Report of Medical Examination (Airborne), which 
listed a unit assignment with the "82nd Replacement."  

In response to the RO's August 1994 request for appellant's 
"service medical records", the RO was advised that inquiry 
should be forwarded to appellant's current National Guard 
unit.  In September 1994, the "1/278th ACR" unit commander 
sent the RO a few July 1992 medical records.  Apparently 
thereafter, a Service Department Records Envelope was 
received by the RO, containing certain medical records 
pertaining to the second period of service (from April 1986 
to January 1992).  

In response to the RO's August 1996 request for appellant's 
service medical records for both periods of active service, 
the United States Army Reserve Personnel Center responded 
later that month, stating in writing that inquiry should be 
forwarded to appellant's current National Guard unit.  In 
August 1996, the RO again sent a letter to the "1/278th 
ACR" unit commander, requesting "any medical records...from 
January 28, 1992, to the present."  Later that month, 
duplicative July 1992 medical records, in addition to a July 
1992 Report of Medical Examination, were received.  

Pursuant to the Board's October 1997 remand, the RO attempted 
to obtain any additional service/DUTRA medical records that 
might exist and to verify DUTRA periods.  In a subsequent 
January 1998 written response to the RO's request for 
additional information and records, appellant advised that he 
did not have any to submit.  In a February 1998 written 
response, appellant's current National Guard unit stated that 
it had no records on file; that appellant was in possession 
of any records; and that there were no active duty periods.  

After reviewing all the evidence on file concerning the issue 
of service connection for a disability manifested by memory 
loss, fatigue, and/or insomnia, it is the Board's conclusion 
that the claim as to this issue is not well grounded.  The 
available service medical records, while incomplete, do no 
show any pertinent findings, complaints or diagnoses.  
Medical records for the immediate post-service period fail to 
reveal pertinent findings or complaints.  When seen for 
gastrointestinal complaints in December 1993, some mild 
anxiety was noted.  

On a VA psychiatric examination of December 1996, the 
appellant gave a history of gradually increasing depression 
since returning from the Persian Gulf.  He reported 
difficulties with his memory, and noted increased 
irritability.  He also complained of difficulty sleeping, 
having decreased energy, and having problems concentrating.  
He reported that over the last 3 years he had been on 
antidepressants.  Major depression was the impression 
following the examination.

Pursuant to the Board's October 1997 remand, a VA psychiatric 
examination was conducted.  On July 1998 VA psychiatric 
examination, the examiner recorded in detail the appellant's 
subjective complaints.  Following the examination, the 
examiner noted that the insomnia was highly subjective and 
not collaborated by the actual history.  The memory loss was 
described as variable, mostly short-term and related to lack 
of concentration and due to the insomnia.  The fatigue was 
attributed to the depression and insomnia.  It was noted that 
the "veteran believes that the depression is secondary to 
his symptoms of sleep loss and the fatigue is secondary to 
the sleep loss."  The examiner went on to note, that the 
"sleep loss is not noted in the current examination to be 
significant by history and reported.  Also, there has been no 
treatment noted for any of the above conditions during the 
past three years..."  The examiner diagnosed depressive, 
somatization, and personality disorders.  The examiner opined 
that "the conditions of insomnia, memory loss [and] fatigue 
are considered related to the diagnosed conditions of 
depressive disorder...and personality disorder....  It is not 
possible to connect these to the military service at this 
time."  Appellant has not presented any competent evidence 
to rebut that VA psychiatrist's medical conclusions.  

It should be added that with respect to this not well-
grounded service connection claim, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that these claims were denied, in part, 
due to the lack of clinical evidence indicating that a 
disability manifested by memory loss, fatigue, and/or 
insomnia was related to service.  See, in particular, July 
1996, December 1998, and February 1999 Supplemental 
Statements of the Case, which included provisions of law with 
respect to veterans' responsibility for filing a well-
grounded claim and service connection evidentiary principles; 
and specifically referred to the lack of medical evidence 
relating the claimed disabilities to military service.  
Furthermore, in numerous written statements, appellant's 
representative cited applicable statutory and regulatory 
provisions and judicial precedents, including the well-
groundedness concept.  It is therefore apparent that they 
were knowledgeable regarding the necessity of competent 
evidence to support this service connection claim.  Thus, it 
is concluded that appellant and his representative had notice 
of the type of information needed to support the claim.  

In Meyer v. Brown, 9 Vet. App. 425, 434 (1996), the Court 
stated that "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that would render this service 
connection claim well grounded.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade, supra.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable in this case, 
since appellant has a findings of memory loss, fatigue, 
and/or insomnia have been medically attributed to a diagnosed 
psychiatric disorder or a personality disorder.  Therefore, 
the claimed disabilities are not due to "undiagnosed 
illnesses."  Appellant's memory loss, fatigue, and/or 
insomnia have not been shown, by competent evidence, to have 
had their onset during either period service, or proximate 
thereto.  No competent evidence links the findings to any 
period of service, thus there is no medical nexus.  To the 
extent that the appellant's complaints are attributed to a 
personality disorder, that is not subject to service 
connection.  38 C.F.R. § 3.303; Beno v. Principi, 3  Vet. 
App. 439 (1992).

Consequently, the claim for service connection for a 
disability manifested by memory loss, fatigue, and/or 
insomnia is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).



ORDER

Appellant's claim for service connection for a disability 
manifested by memory loss, fatigue, and/or insomnia is not 
well-grounded, and is therefore denied.


REMAND

Based in part on the development conducted pursuant to the 
October 1997 remand, additional development is needed on the 
issue of service connection for a sinus disorder.

The record reveals that after a VA examination in October 
1998, the examiner opined that it might not be possible for 
him or any other otolaryngologist to state "[un]equivocally 
that the Gulf War is causing nasal symptoms although his 
symptoms, according to him, have begun since that time."

The record also reveals the partial report of a private 
examination, also apparently conducted in October 1998.  It 
is noted that the document in the claims folder is a 
"continuation of dictation."  The recorded assessment was 
of findings said to be "consistent with allergic changes, 
and his chemical exposure history, I feel that he has 
allergic rhinitis and chemical sensitivities and possible 
Gulf War Syndrome."  The appellant was to be scheduled for 
"SET" testing, following which an additional appointment 
was to be scheduled.  The results of the testing are not on 
file, nor is the rest of the October 1998 examination report 
and any follow-up.  As it is unclear from the record on file 
how the physician reached his opinion, those records should 
be obtained.

It is also noted that the veteran had been referred to this 
physician (Dr. Mitchell) from Dr. Leo.  No records of 
treatment or referral from Dr. Leo are on file.  Those 
records may be probative as to the issue at hand, and should 
be obtained.


In view of the foregoing, this issue is REMANDED for the 
following action:

1.  The RO should, with the assistance of 
the appellant as needed, attempt to 
obtain a complete copy of the October 
1998 evaluation by Dr. Mitchell, copies 
of the results of any allergy testing 
done, copies of any additional pertinent 
evaluation done by Dr. Mitchell, and 
copies of pertinent records, including 
any referral documents from Dr. Leo.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran and his representative 
are notified that they are free to submit 
any additional evidence or argument they 
desire while the case is undergoing 
development.

Thereafter, the RO should readjudicate the instant claim.  To 
the extent the benefits sought are not granted, the appellant 
and his representative should be provided a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the issue should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
of this case as to this issue by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

